Citation Nr: 1031804	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board denied the Veteran's claim in September 2008.  
Following an appeal to the United States Court of Appeals for 
Veterans Claims (Court), a September 2009 Joint Motion for Remand 
(Joint Motion) moved for the Court to vacate the September 2008 
Board decision.  Specifically, the Veteran alleged, through his 
representative, that proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) had not been provided with respect 
to these the issue of new and material evidence.  See Joint 
Motion, November 10, 2009.  

In November 2009, the Court vacated this issue and remanded it to 
the Board for further development.  See Order, November 30, 2009.  
Pursuant to the Order, the Board remanded the Veteran's claim in 
February 2010.


FINDINGS OF FACT

1.  In an August 1969 decision, the RO denied service connection 
for bilateral hearing loss.  The Veteran did not appeal that 
decision.  

2.  Evidence submitted since the RO's August 1969 decision, by 
itself or when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and therefore does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's August 1969 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's August 1969 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In the present case, the issue on appeal arises from an 
application to reopen the Veteran's claim for service connection 
for bilateral hearing loss.  The Board notes that the Veteran's 
claim was received in September 2005.  In October 2005, prior to 
its adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  See Pelegrini II.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) addressed directives 
consistent with the VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question of 
what constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

Therefore, proper VCAA notification would provide that new and 
material evidence consists of evidence that shows that the 
Veteran's hearing loss was aggravated beyond its normal 
progression during his period of active service.  According to 
the Court, the Veteran was not provided adequate, specific notice 
of what constitutes material evidence in the case at hand.  In 
the October 2005 VCAA letter, the Veteran was not adequately 
advised as to why his claim for service connection was previously 
denied, as the notice did not state that defective hearing was 
found to have preexisted service and was not aggravated beyond 
normal progression during service.  See VCAA letter, October 
2005.  As such, the Veteran was provided inadequate VCAA 
notification prior to the initial adjudication of his claim.  

Following a February 2010 Board remand, an updated VCAA letter 
was issued later that month.  The new letter noted that, for 
evidence to be new and material, it must show that preexisting 
hearing loss was aggravated beyond normal progression during the 
Veteran's period of active service.  As such, the revised VCAA 
notification met the directives of Kent.

Although complete and proper notice was received after the 
initial denial of the Veteran's claim, the Court and the United 
States Court of Appeals for the Federal Circuit  (Federal 
Circuit) have clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, and 
then readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole - is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that a SOC or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  However, the Board notes that 
new and material evidence must be presented with which to reopen 
any previously denied claims, before VA has a duty to provide an 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(C)(iii).  The Board must still determine de 
novo whether new and material evidence has been received.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II. New and Material Evidence

In an August 1969 decision, the RO denied the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The Veteran's claim was denied because the Veteran's hearing was 
shown to be defective prior to service with no indication that 
his hearing loss was aggravated beyond normal progress during 
service.  The Veteran did not appeal that decision.  Therefore, 
the RO's August 1969 rating decision is final.  38 U.S.C.A. § 
7105.

The Board notes that prior unappealed decisions are final.  
However, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if preexisting active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss became manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).


A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002).

A preexisting injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002).  Aggravation of a 
preexisting injury or disease will not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service. 8 C.F.R. § 3.306 (2009).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

As noted, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the Veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  In considering whether to 
reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
As stated, at the time of the prior denial, the Veteran's hearing 
was shown to be defective prior to service with no indication 
that his hearing loss was aggravated beyond normal progress 
during service.  The August 1969 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to the 
claims file.  The new evidence consists of lay statements from 
the Veteran and a VA examination.  In February 2006, the Veteran 
was afforded a VA audiological examination.  At that time, the 
Veteran's primary complaint was hearing loss.  Following 
audiometric testing, hearing loss was demonstrated, bilaterally, 
as per 38 C.F.R. § 3.385.  Moderate to profound mid to high 
sensorineural hearing loss was evident in the Veteran's right 
ear, and mild to severe high to mid high frequency sensorineural 
hearing loss was shown in the left.  The examiner noted that the 
Veteran had an audiometric evaluation at the time of his entrance 
and exit examinations.  A high frequency hearing loss was noted 
on both examinations, and his hearing was not worse at the time 
of his separation examination.

A statement from the Veteran, received in April 2006, noted that 
his hearing disorder began during his period of service, and that 
it had gotten worse over the last few years.  He also expressed 
concern with the VA examination of record, noting that the 
examiner was "annoyed."  The Veteran stated that he worked in a 
factory, post-service, for 30 years, but that the work areas were 
not noisy.  He further noted that he hunted three to four times 
per season, and that he did not frequently shoot a gun in the 
woods without ear protection.

As to the Veteran's assertions that he suffers from hearing loss 
which is the result of in-service acoustic trauma, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in and 
of itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).

Here, the Board does not find that the Veteran is competent to 
determine the etiology of his claimed disorder.  While the 
Veteran is competent to report hearing difficulty, he has not 
been shown to be competent to link his claimed disorder to his 
period of service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his hearing loss and service, 
to include aggravation of a preexisting hearing disorder.

As such, the additional evidence of record is not new and 
material.  Although new, none of the evidence presented since the 
date of the prior, final denial is material, as it does not 
include any competent evidence that cures the prior evidentiary 
defect.  Specifically, the VA examiner stated that the Veteran 
had bilateral hearing loss prior to his military service, and 
that his hearing loss was not aggravated during active duty.  
Regarding the Veteran's statements, while competent to report 
symptoms of hearing loss, the Veteran is not competent to link 
any current hearing loss to his period of active service.  
Therefore, the new evidence does not cure the prior evidentiary 
defect.

New and material evidence has not been received since the RO's 
August 1969 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


